I114th CONGRESS2d SessionH. R. 6343IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Veasey (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to encourage the sale of locally and regionally produced agricultural products in underserved communities. 
1.Short titleThis Act may be cited as the Farmers Markets for Food Deserts Act of 2016.  2.Agricultural product sales in underserved communities (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before section 140 the following new section: 
 
139G.Agricultural product sales in underserved communities 
(a)In generalGross income does not include amounts received by the taxpayer which are derived from qualified agricultural food product sales. (b)Qualified agricultural food product salesFor purposes of this section, the term qualified agricultural food product sale means the sale of locally and regionally produced agricultural products (as such term is used in section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005), as in effect on the date of the enactment of this section) by the taxpayer to members of the general public at a fixed location (other than a retail store) located in a community described in subsection (e)(1) of such section, as in effect on such date of enactment. . 
(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting before the item relating to section 140:   Sec. 139G. Agricultural product sales in underserved communities.. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 
3.Clarification of use of grant funds under Farmers’ Market and Local Food Promotion Program Section 6(f) of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005(f)) is amended— (1)in the subsection heading, by striking Funds requirements for and inserting Use of funds by; 
(2)in paragraph (1), in the paragraph heading, by inserting requirement after funds; and (3)by adding at the end the following new paragraph:  
 
(3)Farmers’ market permit feesAn eligible entity may use a grant or other assistance provided under this section for purposes of paying any fees associated with obtaining a permit to sell locally and regionally produced agricultural products at a farmers’ market located in an area described in subsection (e)(1).. 